Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed September 15, 2021 has been entered and made of record. Claims 1, 14, and 19 have been amended; claims 2, 15, and 20 have been cancelled; and claims 21-23 have been added. By this amendment, claims 1, 3-14, 16-19, and 21-23 are currently pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 14, and 19 are allowable over the prior art of record.
-- Claims 3-13, and 21 are allowable as they depend from claim 1.
-- Claims 16-18, and 22 are allowable as they depend from claim 14.
-- Claim 23 is allowable as it depends from claim 19.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“computing 1-D footprints on the detector plane of the pixels as a first convolutional spline, computing 2-D footprints on the detector plane of voxels as a second convolutional spline, approximating 1-D detector blur of pixels by convolving the 1-D footprints with a 

The relevant prior art of record, Akazawa et al, (US-PGPUB 2012/0126125) 
discloses a method for reconstructing an image from projection data by an image reconstruction computing entity, (see at least: Fig. 1), the method comprising: receiving, by the image reconstruction computing entity, projection data captured by an imaging device, (see at least: Par. 0048, the patient M placed on the top board 1 is passed through an opening 2a of a gantry 2 to be described hereinafter, and is scanned sequentially from the head to the abdomen and the feet, thereby obtaining images of the patient M, [i.e., implicitly obtaining projection data]); reconstructing, by the image reconstruction computing entity, an image based at least in part on the projection data using a forward and back projection technique, (see at least: Fig. 1, Par. 0050, 0056, the arithmetic processing unit 10 carries out image reconstruction by forward projection process and back projection process, and obtains images of the patient); and providing, by the image reconstruction computing entity, the image such that a user computing entity receives the image, the user computing entity configured to display the image via a user interface thereof, (see at least: Fig. 1, and Par. 0056, the images are sent to the output unit 7 through the controller 5, to carry out a nuclear medicine diagnosis based on the images obtained by the arithmetic processing unit 10, [i.e., implicitly displaying the image via a 

A further prior art of record, Alireza, (“A Box Spline Calculus for the Discretization of Computed Tomography Reconstruction Problems”, IEEE Transactions on medical imaging, Vol. 31, No. 8, August 2012), discloses spline-based forward model, (see at least: Page 1533, right-hand-column, “under section III”), for reconstructing an image, by determining the B-spline coefficients as shown in equation, (6), [i.e., performing image reconstruction using B-spline coefficients, “convolutional spline process”]), (see at least: Page 1533, right-hand-column, 3rd paragraph, and Page 1536, right- hand-column, 1st paragraph); but fails to teach or suggest, either alone or in combination with the other cited references, the computing 1-D footprints on the detector plane of the pixels as a first 

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 1. As such, claim 14 is in condition for allowance, for at least similar reasons, as stated above, with respect to claim 1.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is in condition for allowance, for at least similar reasons, as stated above, with respect to claim 1.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Hibbard et al, (US-PGPUB 2009/0060299) discloses using the set of B -spline T for generating corresponding footprint for the T and C viewing planes respectively, (see at least: Par. 0065, Figs. 13(a)-(c)).



-- Sowards-Emmerd et al, (US-PGPUB 2014/0119630), discloses generating and acquiring low dose CT projection, using CT scanner 12, [capturing the projection data using a low-dose capture technique], (see at least: Par. 0024).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        09/27/2021